Citation Nr: 0032146	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  94-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
January 1985.  This appeal arises before the Board from a 
June 1993 rating decision of the RO in Buffalo, New York, 
which determined that the veteran had not submitted new and 
material evidence in order to reopen his claim of entitlement 
to service connection for a right knee disability.  In March 
1998, the Board determined that new and material evidence had 
been submitted to reopen the veteran's claim, and remanded 
such claim for additional development.  In June 1999 and 
April 2000, the Board remanded the veteran's claim for 
additional development.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran had a disability resulting from a right 
meniscus injury when he began active service.  

3.  The veteran's disability resulting from right meniscus 
injury increased in severity during service.  

CONCLUSIONS OF LAW

1.  There is clear and unmistakable evidence that the veteran 
had a right knee disability before service; the presumption 
that the veteran's right knee was sound at enlistment, is 
rebutted. 38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304 
(b) (2000).

2.  The veteran's preexisting disability resulting from a 
right meniscus injury was aggravated in service.  38 U.S.C.A. 
§§ 1131, 1153 (West 1991); 38 C.F.R. § § 3.303, 3.306 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records show that at induction in August 
1980, it was noted that the veteran had a scar on his right 
knee from a previous meniscectomy.  The examiner noted that 
the veteran had 100 percent range of motion, that his power 
and function were excellent, and his x-rays were negative.  
On his report of medical history form, the veteran placed a 
check in the no box regarding whether he had or had ever had 
a trick or locked knee.  However, on the back of the form, he 
noted that he had had a right knee operation in November 1978 
when he was 17.  The veteran was seen on June 10, 1981 and 
diagnosed with rule out chondromalacia.  The veteran was put 
on physical profile in June and July 1981 for a possible tear 
of the right medial meniscus.  Specific restrictions included 
no lifting or climbing ladders/stairs.  The veteran was seen 
in July 1981 for a follow-up regarding his knee pain.  He 
reported that the giving out had subsided, but that the pain 
medially and beneath the patella had remained the same.  
Assessment was possible plica and possible subluxation. The 
veteran was seen in October 1984.  X-rays were taken at that 
time which showed that the veteran had early degenerative 
changes at the medial compartment.  

The veteran was afforded a VA examination in April 1985.  The 
veteran described constant pain in his right knee.  He noted 
that sometimes it would give out or swell depending on the 
amount of exercise or work he was doing.  Diagnosis was 
history of right medial meniscal tear with medial 
meniscectomy, continued subjective complaints.  The examiner 
further noted that the records suggested incipient 
chondromalacia.  The veteran's x-ray report indicated that he 
had a normal right knee examination.  

In June 1985, the veteran submitted completed 2142 Forms 
showing treatment from Dr. M. Z. and the Memorial Hospital in 
1978 and 1983.  However, there is no notation in the claims 
folder that those records were obtained.  

The veteran was afforded a VA x-ray of his right knee in 
October 1992.  The report indicates that the veteran's bone 
density, joint space, and soft tissues were normal.  

The veteran submitted VA Medical Center treatment reports 
from October 1992 to December 1992.  In November 1992, the 
veteran was seen and the examiner noted a moderate degree of 
tenderness about the medial aspect of the right knee and a 
moderate degree of laxity of the anterior cruciate ligament.  
The examiner's impression was probable internal derangement 
of the right knee.  When the veteran was seen in December 
1992, the examiner noted that the veteran most likely had 
chondromalacia of the right patella.  

The veteran submitted copies of treatment records from Dr. M. 
L. from February 1993 to March 1993.  The veteran was seen on 
February 17, 1993 at which time it was noted that the veteran 
was scheduled for surgery with a Dr. P. in a month.  However, 
the veteran stated that he wished to have surgery prior to 
that.  Examination showed some minor effusion.  The veteran 
was seen on February 25, 1993 and it was noted that he was 
status post arthroscopy and had excellent range of motion, 
and good strength.  The veteran was seen in March 1993 and it 
was noted that he was status post arthroscopy and basically 
had a plica.  

In the veteran's Notice of Disagreement dated October 1993, 
he indicated that he initially injured his knee prior to 
service, but that he had surgery and did not have problems 
after that.  He stated that his knee was in good condition at 
induction and that he re-injured his knee while in service.  

The veteran's claim was before the Board in February 1996, 
from where it was remanded for additional development.  The 
RO complied with the Board's directives, among which included 
informing the veteran of the evidence that he needed to 
submit in order to complete his application.  Although there 
seemed to be some initial confusion after the Board's remand 
about the veteran's address, all relevant correspondence from 
the RO seems to have reached the veteran.

The veteran was afforded a VA examination in August 1996.  
The veteran complained of a grinding sensation associated 
with intermittent popping sounds on manipulation of the right 
knee.  He also complained of intermittent swelling and 
increased discomfort in the knee, especially at night.  He 
also stated that his knee occasionally "gave out".  
Examination showed that the veteran had two scars on his 
right knee.  There was no swelling or deformity, nor was 
there instability or loose motion or malunion on manipulation 
of the knee.  Range of motion testing of the right knee was 
described as perfectly normal.  Diagnosis was post surgical 
correction times two of right medial meniscus tear.  The 
examiner commented that based upon the veteran's history, 
"it would seem that his preservice connection was aggravated 
by physical activity while he was in the service."  The 
examination request noted that the veteran's C-file was to be 
reviewed by the examiner.  

The veteran underwent a VA x-ray in August 1996.  The report 
shows that the bone density and alignment of the veteran's 
right knee were normal and there was no traumatic or 
arthritic abnormality.  The report also indicated that the 
soft tissues were normal.  

By a letter dated February 1997, the RO asked the veteran to 
submit a completed authorization form so that they could 
obtain a copy of the veteran's surgical report and hospital 
summary from Dr. M. L.  However, the veteran did not respond 
to the RO's request.  

By a March 1998 Board decision, the Board reopened the 
veteran's claim, and remanded it for additional development, 
to include a VA examination.  

It was noted that the veteran had a VA examination scheduled 
for July 1998, which was canceled because of an undeliverable 
notification.  

In June 1999, the Board remanded the veteran's claim so that 
the veteran could be contacted at a specific listed address.  
Subsequent attempts to contact the veteran at such address 
were not successful.  

In February 2000, the veteran's service representative 
indicated that neither the agency of original jurisdiction, 
nor the county representative had been able to contact the 
veteran.

In May 2000, the RO sent a letter to the Santa Rosa Memorial 
Hospital requesting records for treatment at their facility 
during 1978.  The hospital responded later that month that 
the 1978 records had been destroyed.  

In May 2000, the RO sent a letter to Dr. M. Z. at the Santa 
Rosa Hospital requesting records from August 1983 to December 
1983.  A response was received later that month that there 
were no records at the facility.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131  (West 1991).

The veteran's claim for service connection for a right knee 
disability is well grounded, meaning plausible, and the file 
shows that the VA has fulfilled its duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 5107 
(a). (West 1991)

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304 (b) 
(2000).  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306. (2000).

The veteran's service medical records show that at his 
induction examination in August 1980, it was noted that he 
had a scar on his right knee from a previous meniscectomy.  
On the back of the veteran's report of medical history form 
from August 1980, the veteran noted that he underwent a right 
knee operation in November 1978 prior to service.  These 
facts and circumstances constitute clear and unmistakable 
evidence to rebut the presumption of soundness, and it must 
be concluded that the veteran had a right knee disorder which 
preexisted service.  38 C.F.R. § 3.303 (c), 3.304 (b) (2000).  

Since the presumption of soundness has been rebutted, service 
connection for a right knee disability would be appropriate 
only if the preservice condition was aggravated by service.  
In determining whether there was aggravation in service, the 
first question that must be resolved is whether there was an 
increase in disability during service.  The evidence is at 
least in equipoise with regard to this question.  Granting 
the veteran the benefit of the doubt, the evidence 
establishes that his right knee disorder increased in 
severity during service.  

During service, the veteran was seen on June 10, 1981, and 
diagnosed with rule out chondromalacia.  He was put on 
physical profile in June and July 1981 for a possible tear of 
the right medial meniscus.  Although there is no separation 
examination on file, an x-ray taken in October 1984 (several 
months before leaving service) shows that the veteran had 
early degenerative changes at the medial compartment.  Also, 
a VA examination from April 1985 (several months after 
service) showed that the veteran had a history of right 
medial meniscal with medial meniscectomy, with continued 
subjective complaints.  

Regarding the veteran's right knee disorder, a VA examiner in 
August 1996 opined that, "it would seem that his preservice 
connection (sic) was aggravated by physical activity while he 
was in the service."  It is noted that the examiner's 
statement is not the most exact statement possible, and it 
does not address the specific standard of whether there was 
an increase in disability during service.  In this regard, it 
is noted that the veteran's claim was remanded for a VA 
examination to answer whether there was an increase in 
disability during service, but the veteran did not appear for 
his examination.  Notwithstanding the fact that the veteran 
did not appear for his scheduled examination, it is 
determined that the statement from August 1996, along with 
the evidence from service, is at least in equipoise with 
regard to the question of whether the veteran's right knee 
disorder increased in severity during service.  

There are no medical reports stating that the increase in 
severity of the veteran's disability was the result of the 
natural progress of disease.  Thus, the grant of service 
connection is warranted based on aggravation of the 
appellant's disability resulting from right meniscus injury.


ORDER

Entitlement to service connection for a disability resulting 
from right meniscus injury is granted.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 

